                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DANIEL LLOYD HOWARD,                        Case No. 16-cv-04759-YGR (PR)
                                                         Petitioner,                 ORDER GRANTING IN PART AND DENYING
                                   5
                                                                                     IN PART PETITIONER’S MOTION TO STAY;
                                                  v.                                 DENYING RESPONDENT’S MOTION TO
                                   6
                                                                                     DISMISS WITHOUT PREJUDICE TO
                                   7     W. SULLIVAN, Acting Warden,                 REFILING; STAYING HABEAS
                                                                                     PROCEEDINGS, DIRECTING PETITIONER
                                                         Respondents.                TO FILE QUARTERLY STATUS REPORTS;
                                   8
                                                                                     AND DIRECTING CLERK TO
                                   9                                                 ADMINISTRATIVELY CLOSE CASE UNTIL
                                                                                     COURT ISSUES ORDER LIFTING STAY
                                  10
                                              Petitioner, a state prisoner, proceeds with a pro se petition for a writ of habeas corpus
                                  11
                                       pursuant to 28 U.S.C. § 2254.
                                  12
                                              Before the Court is Respondent’s motion to dismiss certain sub-claims of the petition.
Northern District of California
 United States District Court




                                  13
                                       Dkt. 41. Also before the Court is Petitioner’s motion to stay proceedings. Dkt. 52.
                                  14
                                              In Petitioner’s motion to stay, he contends that he is currently “out to court” on his
                                  15
                                       resentencing petition in state court, and that he expects to “be back and forth between county and
                                  16
                                       state custody” until his state petition is resolved. Id. at 1. Petitioner explains that his resentencing
                                  17
                                       petition is pursuant to California Penal Code § 1170.95, which provides that a petitioner who has
                                  18
                                       been convicted of felony murder or murder under a natural and probable consequences theory may
                                  19
                                       be entitled to resentencing if certain conditions are met. See Dkt. 45 (citing Cal. Penal Code
                                  20
                                       § 1170.95). Petitioner notes that he has had to submit multiple change-of-address notifications to
                                  21
                                       this Court, and expects to have to submit “numerous more notifications in short spans of time.”
                                  22
                                       Dkt. 52 at 1-2. Furthermore, he notes that “at short spans of time [he is] with or without [his]
                                  23
                                       property,” including his legal papers. Id. at 2. He also contends that his resentencing petition is
                                  24
                                       relevant to the instant petition. Id. Based on these circumstances, he asks for an indefinite stay,
                                  25
                                       or, alternatively, a stay until his resentencing petition is resolved by the state superior court. Id.
                                  26
                                              On February 3, 2020, Respondent filed a “Statement of Non-Opposition to [Petitioner’s]
                                  27
                                       Motion for a Limited Stay of Proceedings.” Dkt. 54. Respondent states that while he opposes an
                                  28
                                   1   indefinite stay, he does not oppose a limited stay, stating as follows:

                                   2                  Although petitioner has no pending filing deadlines in this Court, we
                                                      presume that he is concerned about delays in receiving and
                                   3                  responding to any filings that may occur during his uncertain housing
                                                      situation, i.e., an order on the motion to dismiss and briefing schedule
                                   4                  for the answer and traverse on the remaining claims. Based on this
                                                      stated reason, we do not oppose a limited stay until petitioner’s
                                   5                  resentencing petition is resolved by the state superior court. We ask
                                                      that petitioner be ordered to file updates with the Court every 60 days
                                   6                  on the progress of his state petition, and to notify the Court
                                                      immediately upon resolution of the petition by the state superior
                                   7                  court, at which point the stay should be lifted.
                                   8   Id. at 54.

                                   9           Here, it appears that good cause exists for the Court to grant a limited stay of the habeas

                                  10   proceedings, but not an indefinite stay. Accordingly, the Court GRANTS in part and DENIES in

                                  11   part Petitioner’s request for a stay. Dkt. 52. These proceedings are hereby STAYED pending the

                                  12   resolution of Petitioner’s resentencing petition by the state superior court. Petitioner must file
Northern District of California
 United States District Court




                                  13   quarterly reports describing the progress of his state court proceedings, commencing twenty-eight

                                  14   (28) days from the date of this Order and continuing every ninety (90) days thereafter until his

                                  15   resentencing petition is resolved by the state superior court. He must also attach to his status

                                  16   reports copies of the cover page of any document that he files with or receives from the state

                                  17   courts relating to his resentencing petition.

                                  18           The Clerk of the Court shall ADMINISTRATIVELY CLOSE the file pending the stay of

                                  19   this action. Nothing further will take place in this action until Petitioner receives a decision by the

                                  20   state superior court stating that his resentencing petition is resolved and, within twenty-eight (28)

                                  21   days of doing so, moves to reopen the action, lift the Court’s stay and amend the stayed petition, if

                                  22   necessary.

                                  23           Respondent’s pending motion to dismiss is DENIED without prejudice to refiling after the

                                  24   stay is lifted and the case is reopened. Dkt. 41.

                                  25           This Order terminates Docket Nos. 41 and 52.

                                  26           IT IS SO ORDERED.

                                  27   Dated: March 3, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                  28                                                           United States District Judge
                                                                                           2
